IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LEROY FRAZIER,                             : No. 173 MM 2018
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
JOHN A. VASKOV, ESQUIRE DEPUTY             :
PROTHONOTARY OF THE SUPREME                :
COURT OF PENNSYLVANIA IN HIS               :
OFFICIAL CAPACITY,                         :
                                           :
                    Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 18th day of January, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.